Per Curiam:

In this case the judgment sustaining the demurrer to the plaintiff’s evidence must be reversed. It can not be said that there was no evidence tending to show a partnership existing between the defendants. The plaintiff testified that he informed defendant Hayes of the facts respecting the agreement made with the other defendant and the terms upon which the plaintiff was to sell the lumber on commission ; that Hayes told him that the arrangement was all right and to go ahead and .procure further orders for lumber, and in the same conversation promised to pay the plaintiff something on account of sales already *445made. The most that canbe said of the evidence offered by the plaintiff showing the relations existing between Hayes and the other defendant is that it was weak and unsatisfactory, but it should have been submitted to the jury.
The judgment is reversed and the cause is remanded for another trial.